Exhibit 10.89

Execution Version

AMENDED AND RESTATED LICENSE AND SUPPORT AGREEMENT

This AMENDED AND RESTATED LICENSE AND SUPPORT AGREEMENT (this “Agreement”),
effective as of July 1, 2015 (“Effective Date”), by and between Republic Bank &
Trust Company, a Kentucky banking corporation (“Licensee”) and Elevate Decision
Sciences, LLC, a Delaware limited liability company (“Licensor”). Licensor and
Licensee are individually referred to as a “Party” and, collectively, the
“Parties.”

Recitals

WHEREAS, Licensee and Licensor entered into the original License and Support
Agreement, dated as of December 19, 2013.

WHEREAS, Licensee and Licensor amended the original License and Support
Agreement on October 30, 2014.

WHEREAS, Licensee and Licensor wish to amend and restate the License and Support
Agreement as set forth in this Agreement.

In consideration of the mutual promises and upon the terms and conditions set
forth below, the Parties agree as follows:

1.     Certain Definitions.  

1.1 “Account” means an unsecured, open-ended line of credit originated by
Licensee in connection with the license granted by Licensor to Licensee
hereunder.

1.2“Affiliate” with respect to either Party means any entity including, without
limitation, any corporation, partnership or limited liability company, that
directly, or indirectly through one or more intermediaries, wholly-owns or is
wholly-owned by such Party.

1.3 “Application” means an application submitted by a Borrower in connection
with the establishment of an Account.

1.4 “Borrower” means any of Licensee’s customers who are using the Software for
the purposes of applying for, obtaining and/or maintaining an Account or other
such credit product as may be available by the use of the Software from
Licensee.

1.5  “Confidential Information” of Licensor means all Software, Documentation,
Tools, information, data, drawings, tests (including tests performed by
Licensee), specifications, trade secrets, algorithms, data models, object code
and machine-readable copies of the Software, source code of the Software, Tools,
screen layouts, forms, reports, and any other proprietary information supplied
to Licensee including all items defined as “confidential information” in any
other agreement between Licensee and Licensor whether or not executed prior to
this Agreement.

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.







--------------------------------------------------------------------------------

 



1.6  “Confidential Information” of Licensee means any and all proprietary
information supplied to Licensor or any of its affiliates in connection with
this Agreement and any other agreement between Licensee and Licensor or its
affiliates.

1.7  “Documentation” means any instructions manuals or other materials, and
on-line help files, regarding the Use of the Software. Documentation shall also
include the algorithms and Tools provided by Licensor to Licensee.

1.8   “Licensee Personal Data” means Personal Data provided to Licensee by or on
behalf of a natural person including, but not limited to, any Borrower

1.10 “Maintenance and Support” means the services described in Exhibit B.  

1.11 “Personal Data” means any information relating to an identified or
identifiable natural person including, but not limited to, Borrowers’ names,
social security numbers, dates of birth, addresses, number of months at address,
phone numbers, financial information as to loans or accounts with Licensee or
other loans or accounts, bankruptcy, employer names and phone numbers, number of
months on job and whether a Borrower owns a home.

1.12 “Process” or “Processing” of Licensee Personal Data means and includes any
operation or set of operations which is performed upon Personal Data, whether or
not by automatic means, such as collection, recording, organization, storage,
adaptation or alteration, retrieval, accessing, consultation, use, disclosure by
transmission, dissemination or otherwise making available.

1.13 “Program Guidelines” shall mean those guidelines established by Licensee
for the administration of the Accounts, including, but not limited to,
underwriting standards for the Accounts (which shall include, without
limitation, specific criteria for evaluating an Applicant’s ability to repay the
Account, including the initial advance and all future advances thereunder), the
credit, charge-off and collection policies for the Accounts, and all other
operating procedures for the Accounts, as such guidelines may be amended,
modified or supplemented from time to time by Licensee in accordance with the
terms of this Agreement.

1.14 “Software” means the computer software application specified in Exhibit A
and any Update provided by Licensor to Licensee.

1.15 “Tools” means the scoring, underwriting and verification tools provided by
Licensor to Licensee as well as any interface and specifications thereof used to
interconnect the Software with payroll software systems.

1.16 “Third Party Servicer Provider” shall mean any third party providing
services that Licensee or Licensor (as the context may require) is required to
provide under this Agreement.

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





2

--------------------------------------------------------------------------------

 



1.17 “Update” means a release or version of the Software containing functional
enhancements, extensions, error corrections or fixes that is generally made
available to Licensor’s customers who have contracted for Maintenance and
Support.

1.18 “Use” of Software means executing, accessing or displaying the Software
solely for purposes of obtaining and/or maintaining an Account or other such
credit product offered by Licensee in accordance with the Documentation and in
compliance with applicable law.

1.19 “User” means Borrowers and Licensee’s employees, officers, and directors as
well as contractors directly managed and controlled by Licensee. Users
specifically exclude all third parties except to the extent expressly included
in the foregoing sentence.

2.     Grant of License.  

2.1 Grant. Subject to the terms and conditions of this Agreement, Licensor
hereby grants to Licensee a limited, personal, revocable, non-sublicenseable and
nontransferable license to Use and permit Users to Use the (a) Software, (b)
Documentation solely in connection with Licensee’s Use of the Software, and (c)
Tools solely in connection with Licensee’s Use of the Software.

2.2 Delivery. If requested by Licensee, Licensor shall arrange for any Software
to be installed and configured on Licensee’s servers or other servers specified
by Licensee. Licensor shall make the Documentation and updates thereto available
to Licensee. Licensee acknowledges that no source code will be provided to
Licensee.

3.    Ownership. Licensor retains all right, title and interest in and to the
Software, Documentation, Tools and any enhancements and modifications thereto
including, without limitation, all proprietary and intellectual property rights
to the Software, Documentation, and Tools.

4.    Restrictions. Licensee shall not itself, or through any parent,
subsidiary, Affiliate or any other third party: (a) modify, decode, decompile,
disassemble, reverse engineer or otherwise translate the Software, Documentation
or Tools, in whole or in part; (b) write or develop any derivative software or
any other software program based upon the Software or any Confidential
Information of Licensor; (c) use the Software, Documentation or Tools to provide
processing services to third parties or otherwise use the Software,
Documentation or Tools on a service bureau or time-sharing basis; (d) sublicense
the Software, Documentation or Tools; (e) provide, disclose, divulge or make
available to, or permit use of the Software, Documentation or Tools by any third
party, other than Users and Borrowers; (f) disable or modify any licensing
control features of the Software or Tools; or (g) directly or indirectly attempt
to do any of the foregoing.

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





3

--------------------------------------------------------------------------------

 



5.     License Fee.  

5.1 Fees. In consideration of the license granted pursuant to Section 2.1 and
the other obligations of Licensee hereunder, Licensee shall pay Licensor the
license fees specified in Exhibit A.

5.2 Payments. Licensee shall pay the full amount of the license fees according
to the payment terms specified in Exhibit A.

5.3 Taxes. Licensee shall pay or reimburse Licensor for all federal, state,
provincial or other local sales, use, personal property, excise or other taxes,
fees, or duties arising out of this Agreement or the transactions contemplated
hereby (other than taxes on the net income of Licensor). Licensee shall hold
Licensor harmless from all claims and liabilities arising from Licensee’s
failure to report or pay any such taxes.

6.    Maintenance and Support; Modifications.  

6.1 Maintenance and Support. Maintenance and Support of the Software shall be
provided in accordance with the terms of Exhibit B. Licensor shall not have any
obligation to provide any custom programming or provide additional features or
functionality.

6.2 Modifications. Licensor shall not implement any material modifications to
the Software, Tools or Documentation unless Licensee shall have reviewed, tested
and validated such modifications. Licensee shall have a period of ten (10)
business days from the date of submission by Licensor (“Qualification Period”)
to review, test and validate any such modifications. If any modification does
not pass Licensee’s review, testing and validation process within such
Qualification Period, then Licensee shall provide written notice thereof to
Licensor, which notice shall include a reasonably detailed explanation of why
the modification did not pass. If Licensee does not review, test and validate
the modification or provide Licensor with written notice that the modification
did not pass Licensee’s review, testing and validation process prior to the end
of the Qualification Period, then such modification shall be deemed to be
acceptable to Licensee and Licensor may implement such modification.

7.     Servicing. The obligations of Licensee and Licensor with respect to the
servicing of the Accounts are set forth in Exhibit D. 

8.     Warranties and Limitation of Liability.  

8.1   Warranties and Disclaimer.  

(a)   Software and Services. Licensor represents and warrants that the Software
furnished hereunder shall operate in material conformance with the
Documentation; that, in general, the services provided hereunder shall be

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





4

--------------------------------------------------------------------------------

 



performed in a timely and professional manner by qualified professional
personnel; and that the services provided hereunder and the Software shall
conform to the standards generally observed in the industry for similar services
and Software. Licensee agrees that Licensor’s sole obligation, and Licensee’s
sole remedy, for any breach of this Section 8.1(a) shall be for Licensor to
modify the Software in accordance with Exhibit B and/or re-perform the
non-confirming services.

(b)   Compliance with Applicable Laws. Licensor warrants that the performance by
Licensor of the services hereunder shall be in compliance with all applicable
laws, rules and regulations.

8.2  EXCEPT AS SPECIFICALLY PROVIDED FOR HEREIN, LICENSOR MAKES NO WARRANTIES,
WHETHER EXPRESS, IMPLIED OR STATUTORY REGARDING OR RELATING TO THE SOFTWARE,
DOCUMENTATION, TOOLS AND ANY OTHER MATERIALS OR SERVICES FURNISHED OR PROVIDED
UNDER THIS AGREEMENT. LICENSOR SPECIFICALLY DISCLAIMS ALL IMPLIED WARRANTIES OF
NON-INFRINGEMENT, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, CONTINUOUS
OPERATION, QUALITY, AND ACCURACY.

8.3 Limitation of Liability. IN NO EVENT WILL EITHER PARTY BE LIABLE FOR ANY
EXEMPLARY, INDIRECT, SPECIAL, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR THE FURNISHING, PERFORMANCE
OR USE OF THE SOFTWARE, TOOLS, DOCUMENTATION OR ANY SERVICES PERFORMED
HEREUNDER, WHETHER ALLEGED AS A BREACH OF CONTRACT OR TORTIOUS CONDUCT,
INCLUDING NEGLIGENCE, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES. LICENSOR’S LIABILITY TO LICENSEE UNDER THIS AGREEMENT WILL NOT, IN
ANY EVENT, EXCEED [****]. THE EXCLUSIONS AND LIMITATIONS SET FORTH IN THIS
SECTION 8.3 SHALL NOT APPLY TO ANY BREACH OF SECTION 4 OR SECTION 10 BY EITHER
PARTY, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF EITHER PARTY, OR EITHER PARTY’S
INDEMNIFICATION OBLIGATIONS. THE PROVISIONS OF THIS SECTION 8 ALLOCATE RISKS
UNDER THIS AGREEMENT BETWEEN LICENSEE AND LICENSOR. LICENSOR’S PRICING REFLECTS
THIS ALLOCATION OF RISKS AND LIMITATION OF LIABILITY. THE FOREGOING LIMITATIONS
WILL APPLY NOTWITHSTANDING THE FAILURE OF ESSENTIAL PURPOSE OF ANY REMEDY.

8.4 Third Party Software. To the extent any third-party software is incorporated
in or required by the Software, Licensor shall be responsible for obtaining
licenses for such software for Licensee’s benefit and use.

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





5

--------------------------------------------------------------------------------

 



9.    Indemnification.  

9.1 Indemnification. Each Party (the “Indemnifying Party”) shall indemnify, hold
harmless and defend the other Party, its officers, agents, and employees, from
any claims, demands, losses, liabilities, costs and expenses, including
reasonable attorneys’ fees, made by any third party due to or arising out of the
Indemnifying Party’s breach of this Agreement which is not cured as provided for
herein.

9.2 Intellectual Property.

(a)   Subject to Section 9.2(b), Licensor shall, at its expense, defend all
claims and actions made against Licensee by any third party alleging that Use of
the Software in accordance with the Documentation infringes or misappropriates
any United States patent, copyright or trade secret of such third party and pay
all damages finally awarded on account of such claims and actions or the amounts
of settlements thereof and all expenses relating thereto. Upon the occurrence of
any such claim or action, Licensor may terminate this License upon thirty (30)
calendar days’ notice to Licensee. Licensee expressly agrees that this Section
9.2(a) states Licensor’s entire liability, and Licensee’s exclusive remedy, for
all infringement and any other intellectual property-related claims and actions.

(b)   Licensor shall not have any obligation pursuant to Section 9.2(a) to the
extent the alleged infringement or misappropriation arises from (i) the
combination of the Software with other products, equipment, software or data not
supplied or authorized by Licensor, provided that no infringement would have
occurred absent such combination, (ii) modification of the Software made by any
person other than Licensor or its authorized agents or contractors, provided
that no infringement would have occurred absent such modification or (iii) any
Use of the Software not in accordance with the Documentation, provided that no
infringement would have occurred absent such Use. Further, Licensor’s
obligations set forth in Section 9.2(a) are expressly conditioned on Licensee
providing Licensor with prompt written notice of any third party claim or
action, tendering the same to Licensor, granting Licensor exclusive control over
the defense and settlement thereof, and cooperating fully with Licensor (at
Licensor’s expense) in the defense of any such claim or action.

10.   Confidential Information; Injunctive Relief.  

10.1 Non-Use and Non-Disclosure. The Parties acknowledge that the Confidential
Information constitutes valuable trade secrets of the other Party and that each
Party shall use and protect Confidential Information solely in accordance with
the provisions of this Agreement. Neither Party will make any use of the
Confidential Information for any other purpose nor will either Party disclose,
or permit to be disclosed, the same, directly or indirectly, to any third party
without the other Party’s prior written consent. The Parties shall exercise due
care in protecting all Confidential Information of the other

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





6

--------------------------------------------------------------------------------

 



Party from unauthorized use or disclosure. However, neither Party bears
responsibility for safeguarding information that is publicly available, already
in its possession and not subject to a confidentiality obligation, obtained by
the other Party from third parties without restrictions on disclosure,
independently developed by a Party without reference to Confidential
Information, or required to be disclosed by order of a court or other
governmental entity provided that, unless prevented from doing so, each Party
provides written notice and cooperation to the other Party such that the other
Party will have an opportunity to seek a protective order.

10.2 Remedy. In the event of actual or threatened breach of the provisions of
Sections 4 or 10.1, there will be no adequate remedy at law and the Party
claiming the breach will be entitled to immediate and injunctive and other
equitable relief, without the requirement of posting a bond or any other
security and without the necessity of showing actual money damages. Exercise of
the right to obtain injunctive and other equitable relief will not limit any
rights to seek additional remedies.

10.3 Privacy and Security. Each Party shall comply with its respective
obligations under the data privacy and security requirements set forth in
Exhibit C.

11.   Term and Termination.  

11.1 Term. Unless terminated earlier in accordance with this Agreement, the term
of this Agreement shall commence as of the Effective Date and shall continue for
a period of three (3) years (the “Initial Term”). If not earlier terminated,
this Agreement will automatically renew for subsequent one (1) year periods
(each a “Renewal Term”) unless either Party provides written notice of
termination at least ninety (90) calendar days prior to the expiration of the
Initial Term or any Renewal Term.

11.2 Termination. This Agreement may be terminated upon the occurrence of one or
more of the following events, within the time periods set forth below:

(a)   If either Party breaches this Agreement including, without limitation, any
breach of any representation, warranty or covenant contained herein, the
non-breaching Party may immediately terminate this Agreement by providing
written notice thereof to the breaching Party if such breaching Party does not
cure such breach within sixty (60) calendar days after receipt of the written
notice of the breach, provided, however, that no cure period shall be applicable
to any breach of Sections 4 or 9 that is intentional or the result of a Party’s
gross negligence.

(b)   Upon the occurrence of an Insolvency Event (as defined below) by either
Party, this Agreement shall automatically and immediately terminate. It shall
constitute an insolvency event (“Insolvency Event”) by a Party hereunder if such
Party shall file for protection under any chapter of the federal Bankruptcy
Code, an involuntary petition is filed against such Party under any such chapter
and is not dismissed within sixty (60) calendar days of such filing, or a
receiver or any regulatory authority takes control of such Party.

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





7

--------------------------------------------------------------------------------

 



(c)   In the event of an act of God or other natural disaster which makes the
carrying out of this Agreement impossible, or if a Party’s performance hereunder
is rendered illegal or if Licensee’s ability to make use of the Software is
materially adversely affected by reason of changes in any laws or regulations
applicable to the Accounts originated under this Agreement, or if Licensee is
advised by any judicial, administrative or regulatory authority having or
asserting jurisdiction over Licensee or the Accounts that the performance of its
obligations under this Agreement is or may be unlawful, then the Party unable to
perform, or whose performance has been rendered illegal or who has been so
advised by such authority, may terminate this Agreement by giving written notice
at least sixty (60) calendar days in advance of termination to the other Party,
unless such changes in applicable law or communication from such authority
require earlier termination, in which case termination shall be effective upon
such earlier required date.

(d)   At Licensee’s option, upon written direction by Licensee’s regulating
state or federal agency to limit or cease the performance by Licensee of its
obligations under this Agreement.

(e)   Either Party may terminate this Agreement upon the termination of either
the Participation Agreement by and between RB and Elastic SPV, Ltd., or the
Joint Marketing Agreement by and between RB and Elevate@Work, LLC, each dated on
or around the Effective Date, by sending written notice to the other.

11.3 Effect of Termination. If any termination event as described in Section
11.1 or 11.2 occurs, termination will become effective immediately or on the
date set forth in the written notice of termination, as applicable. Licensee
shall have thirty (30) calendar days to phase out use of the Software and shall
remain in compliance with this Agreement during such time. Effective upon thirty
(30) calendar days from any termination of this Agreement, (i) Licensee shall
immediately discontinue all use of all Software, Tools and all Documentation;
and (ii) Licensor shall return to Licensee any copies and reproductions of
Licensee Personal Data (as defined in Exhibit C). Within thirty (30) calendar
days after the date of termination of this Agreement for any reason whatsoever,
Licensee shall return the Software, the Tools and any copies, in whole or in
part, all Documentation, and any other Confidential Information of Licensor in
its possession that is in tangible form. Upon the written request of Licensor,
Licensee shall furnish Licensor with a certificate signed by an executive
officer of Licensee verifying that the same has been done.

11.4 Survival. The following provisions shall survive termination of this
Agreement: Sections 1, 3, 4, 5, 8, 9, 10, 11.3, 11.4, and 12.

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





8

--------------------------------------------------------------------------------

 



12.   Miscellaneous.  

12.1 Assignment. Neither Party shall assign this Agreement or any rights
hereunder, in whole or in part, whether voluntary or by operation of law,
without the prior written consent of the other Party. Subject to the foregoing,
this Agreement will be binding upon and inure to the benefit of each of the
Parties, their respective successors and permitted assigns. Any assignment in
violation of the foregoing shall be void.

12.2 Notices. All notices pursuant hereto shall be in writing and shall be
deemed to have been properly given, served and received if (a) delivered by
messenger, when delivered, (b) if mailed, on the fifth (5th) business day after
deposit in the United States mail certified, postage prepaid, return receipt
requested or (c) delivered by reputable overnight express courier, freight
prepaid, the next business day after delivery to such courier. Notices shall be
addressed to the Parties as set forth below:

 

 

 

If to Licensee:

 

Republic Bank & Trust Company

601 W. Market Street

Louisville, KY 40202

Attn: William Nelson

Email: bnelson@republicbank.com

 

with a copy to:

 

Republic Bank & Trust Company

601 W. Market Street

Louisville, KY 40202

Attn: Legal Department

 

If to Licensor:

 

Elevate Decision Sciences, LLC

4150 International Plaza, Suite 400

Fort Worth, Texas 76109

Attention:

 

Chief Executive Officer

E-Mail:

 

krees@thinkfinance.com

 

With a copy (for informational purposes only) to:

 

Alston & Bird LLP

2828 North Harwood Street, Suite 1800

Dallas, Texas 75201

Telephone:

 

(214) 922-3504

Attention:

 

Mark W. Harris, Esq.

E-Mail:

 

mark.harris@alston.com

 

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





9

--------------------------------------------------------------------------------

 



Each Party may change its addresses for notice by serving written notice upon
the other Party.

12.3 Force Majeure. Except with respect to any payment or confidentiality
obligations, neither Party will incur any liability to the other Party on
account of any loss or damage resulting from any delay or failure to perform all
or any part of this Agreement if such delay or failure is caused, in whole or in
part, by events, occurrences, or causes beyond the control and without
negligence of the Parties. Such events, occurrences, or causes will include,
without limitation, acts of God, strikes, lockouts, riots, acts of war,
earthquake, fire and explosions, but the inability to meet financial obligations
is expressly excluded. To the extent a force majeure as described herein lasts
or is expected to last for more than fifteen (15) calendar days, the Party not
suffering the force majeure may terminate this Agreement with no further
obligations hereunder other than those that survive the termination of this
Agreement as provided for in Section 10.4.

12.4 Waiver. Any waiver of the provisions of this Agreement or of a Party’s
rights or remedies under this Agreement must be in writing to be effective.
Failure, neglect, or delay by a Party to enforce the provisions of this
Agreement or its rights or remedies at any time, will not be construed and will
not be deemed to be a waiver of such Party’s rights under this Agreement and
will not in any way affect the validity of the whole or any part of this
Agreement or prejudice such Party’s right to take subsequent action.

12.5 Severability. If any provision in this Agreement is found to be invalid,
unlawful or unenforceable to any extent, then the Parties shall endeavor in good
faith to agree to such amendments that will preserve, as far as possible, the
intentions expressed in this Agreement. If the Parties fail to agree on such an
amendment, such invalid term, condition or provision will be severed from the
remaining terms, conditions and provisions, which will continue to be valid and
enforceable to the fullest extent permitted by law.

12.6 Integration. This Agreement including the Exhibits hereto contains the
entire agreement of the Parties with respect to the subject matter of this
Agreement and supersedes all previous communications, representations,
understandings and agreements, either oral or written, between the Parties with
respect to said subject matter. This Agreement may not be amended, except by a
writing signed by both Parties and in a form specifically referencing the
modified provisions of this Agreement.

12.7 Superseding Terms. No terms, provisions or conditions of any current or
future purchase order, sales order, acknowledgment or other business form that
the Parties may use in connection with the current or future orders to license
the Software will have any effect on the rights, duties or obligations of the
Parties under, or otherwise modify, this Agreement, regardless of any failure of
Licensor to object to such terms, provisions or conditions.

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





10

--------------------------------------------------------------------------------

 



12.8 Export. Licensee may not export or re-export the Software.

12.9 Relationship of Parties. Each Party is an independent contractor and
nothing in this Agreement is intended or shall be deemed to constitute a
partnership, agency, employer-employee or joint venture relationship between the
Parties. No Party shall incur any debts or make any commitments for the other.

12.10 Governing Law. This Agreement shall be a contract made under, and governed
and enforced in every respect by, the internal laws of the Commonwealth of
Kentucky, without giving effect to its conflicts of law principles. Any dispute,
controversy, or claim, whether contractual or non-contractual, between the
Parties arising directly or indirectly out of or connected with this Agreement,
including claims relating to the breach or alleged breach of any representation,
warranty, agreement, or covenant under this Agreement, unless mutually settled
by the Parties and including the determination of the scope or applicability of
this agreement to arbitrate, shall be determined by arbitration in Wilmington,
Delaware, provided, however, that the foregoing shall not include any claims for
declaratory relief. The arbitration shall be administered by JAMS pursuant to
its (Comprehensive Arbitration Rules and Procedures). Judgment on the award may
be entered in any court having jurisdiction. This clause shall not preclude the
Parties from seeking provisional remedies in aid of arbitration from a court of
appropriate, except that the Parties agree that the arbitration, the
arbitrators’ authority and the relief available shall be limited as follows:

(a)   The arbitrators shall be obligated to apply the rules of evidence and the
substantive laws of the Commonwealth of Kentucky applicable to actions litigated
in the courts of the Commonwealth of Kentucky; and

(b)   The arbitrators shall be deemed to have exceeded their powers, authority
or jurisdiction if the award they render is not correct under the applicable law
and properly admitted evidence, if the arbitrators grant relief not expressly
permitted under this Agreement or if the arbitrators otherwise fail to comply
with the terms and limitations of this paragraph. In the event of any conflict
between the rules of JAMS and this Agreement, this Agreement will control. Any
arbitration shall be conducted by arbitrators approved by JAMS and mutually
acceptable to the Parties. All such disputes, controversies, or claims shall be
conducted by a single arbitrator, unless the dispute involves more than $50,000
in the aggregate in which case the arbitration shall be conducted by a panel of
three arbitrators. If the Parties are unable to agree on the arbitrator(s), then
JAMS shall select the arbitrator(s). The resolution of the dispute by the
arbitrator(s) shall be final, binding, nonappealable, and fully enforceable by a
court of competent jurisdiction under the Federal Arbitration Act. The
arbitration award shall be in writing and shall include a statement of the
reasons for the award. Process in any such action may be served upon any Party
in the manner provided for giving of notices to it herein.

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





11

--------------------------------------------------------------------------------

 



12.11 Waiver of Rights to Trial by Jury. EACH PARTY EXPRESSLY WAIVES ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER
THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES WITH RESPECT TO THIS AGREEMENT, OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE SIGNATORIES TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

12.12 Jurisdiction, Venue and Service of Process. Subject to the provisions of
Section 12.10, the Parties hereby consent to the exercise of jurisdiction over
their person and its property by any court of competent jurisdiction for the
enforcement of this Agreement or in any other controversy, dispute or question
arising hereunder, and each Party hereby waives any and all personal or other
rights to object to such jurisdiction for such purposes. Each Party, for itself
and its successors and assigns, hereby waives any objection which it may have to
the laying of venue of any such action or suit at any time, each Party agrees
that service of process may be made, and personal jurisdiction over such Party
obtained, by service of a copy of the summons, complaint and other pleadings
required to commence such litigation by personal delivery or by United States
certified or registered mail, return receipt requested, addressed to such Party
at its address for notices as provided in this Agreement. Each Party waives all
claims of lack of effectiveness or error by reasons of any such service.

12.13 Signatures. This Agreement may be executed simultaneously in multiple
counterparts, each of which will be considered an original, but all of which
together will constitute one and the same instrument. Signatures received by
facsimile, PDF file or other electronic format shall be deemed to be original
signatures.

<signature page follows>

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





12

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, duly authorized representatives of each of the Parties has
executed this Agreement as of the Effective Date.

 

 

 

 

 

 

 

 

 

Licensor:

 

 

 

Licensee:

 

 

 

Elevate Decision Sciences, LLC

 

 

 

Republic Bank & Trust Company

 

 

 

 

 

By:

 

/s/ Kenneth E. Rees

 

 

 

By:

 

/s/ John T. Rippy

 

 

 

 

 

Name:

 

Kenneth E. Rees

 

 

 

Name:

 

John T. Rippy

 

 

 

 

 

Title:

 

President and CEO

 

 

 

Title:

 

Senior Vice President and Chief Credit Risk Officer

 

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



13

--------------------------------------------------------------------------------

 



EXHIBIT A

SOFTWARE AND FEES

A.    Software Description:

The Software is Licensor’s automated consumer credit decisioning, processing and
servicing software application.

           Software description:

           The Software is an internet-based consumer credit platform that
permits the collection, verification, scoring, evaluation, funding, and
servicing of lines of credit.

           The Software will include an accounting and loan tracking system to
accurately and immediately reflect all Applications, Accounts and related
information regarding Accounts to ensure compliance with all applicable laws,
rules and regulations.

           The Software will also include internet-based financial literacy and
training materials for Borrowers that, once reviewed and approved by Licensee,
shall be made available on a website hosted by Licensor or an affiliate thereof.

           Server hardware requirements:

           As of the Effective Date, the Software shall be hosted on a hardware
platform located in a data center under contract with Licensor or Licensee as
determined by the Parties.

B.    Fees:

License Fees – Licensee will pay Licensor a fee equal to [****] per Account,
which fee shall be due and payable upon the extension by Licensor of the initial
cash advance to the Borrower under such Account. Licensee shall pay or cause to
be paid the aggregate license fees to the Licensor on a monthly basis within ten
(10) Business Days after being presented with an invoice at the end of each
month with respect to all Accounts for which an initial cash advance was made to
the Borrower during the prior month, as evidenced in a listing of accounts set
forth in an electronic report provided by Licensor to Licensee pursuant to
Exhibit D. If Licensee does not make any payment as and when due then, in
addition to paying such amount, Licensee shall also pay a late charge equal to
the lesser of (i) one and one-half percent (1.5%) of the unpaid amount per month
or portion thereof or (ii) the maximum late charge permitted by applicable law
until the unpaid amount is paid in full.

Professional Services – [****] per hour. This is for work or other services
requested by Licensee, related to the customization of the Software for its
requirements, other than standard implementation services. Any travel and
accommodation costs incurred will be billed in addition

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





1

--------------------------------------------------------------------------------

 



if approved in advance by Licensee. Licensor will obtain Licensee’s prior
approval of any such expenses in excess of [****] in any month. All professional
services shall be performed in a professional manner consistent with industry
standards. Licensee shall be billed monthly in arrears. Payment terms are net
thirty (30) calendar days from date of invoice. If any payment is not made as
and when due, then Licensee shall also pay a late charge on the unpaid amount at
a rate equal to the lesser of one and one-half percent (1.5%) per month or the
maximum late charge permitted by applicable law.

C.    Expenses:

Licensee shall pay or reimburse Licensor for all data usage or other fees
incurred by Licensor in connection with the transactions contemplated hereby.
Licensor shall invoice Licensee for such expenses on a monthly basis. Within ten
(10) Business Days after the receipt of a properly-documented invoice (with
copies of supporting invoices, as appropriate) from Licensor, Licensee shall pay
or cause to be paid such expenses incurred by Licensor during the prior calendar
month.

D.    Validation:

Licensor agrees to provide reasonable cooperation in connection with Licensee’s
testing and validation processes with respect to the Software provided that
Licensee shall (a) not conduct any testing and validation processes with respect
to the Software more than three (3) times during the first twelve (12) months of
this Agreement, unless there is a new release or modification or Licensee
determines that there is an issue that requires subsequent testing and
validations, (b) not conduct any testing and validation processes with respect
to the Software more than once in any twelve (12) month period after the initial
twelve (12) months of this Agreement, unless Licensee determines that there is
an issue that requires subsequent testing and validations, (c) provide Licensor
with reasonable prior written notice prior to conducting any testing validation
processes with respect to the Software, and (d) use reasonable efforts not to
disrupt Licensor’s regular business operations

* * *

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





2

--------------------------------------------------------------------------------

 



EXHIBIT B

MAINTENANCE AND SUPPORT

At no additional charge, Licensor shall provide the following Maintenance and
Support to Licensee:

1.     Updates.

Licensor shall make available to Licensee all Updates (as defined in Section 1
of the Agreement) for Licensee’s reasonable review, testing and validation prior
to their release in accordance with Section 6.2. Due to the nature of internet-
and web-based applications, Licensee acknowledges and agrees that only the
current version of the Software will be enabled for Use and supported; all other
versions of the Software are archived under a source control system for
historical reference purposes only, and are not maintained as functioning
Software.

2.     Technical Support.

a. Licensee will designate up to three (3) named persons on its technical
support staff who will be authorized to contact Licensor to receive support with
the Software. Licensee may change these designated persons from time-to-time by
providing written notice to Licensor. Licensor shall provide support in the Use
of the Software from its offices by telephone, email and fax during the hours of
9:00 a.m. to 5:00 p.m. CT, Monday to Friday, excluding holidays.

b. Licensor will use reasonable efforts to answer questions and correct problems
(or to provide suitable temporary solutions or workarounds for problems) in the
Licensor’s initial response or consultation with Licensee. If further action is
necessary, then Licensor will use reasonable efforts to answer the question or
correct the problem (or to provide suitable temporary solutions or workarounds
for problems) within twenty-four (24) hours after the Licensor Support Contact’s
initial telephone contact with Licensee.

c. Licensor will not be responsible for failure to correct a problem to the
extent that the problem is caused by (i) a malfunction of computer hardware or
software other than the Software or the server software and hardware used by
Licensor to host the Software, (ii) any modification of the Software by anyone
other than Licensor which problem would not have occurred but for such
modification, (iii) use of the Software with systems other than those
contemplated by this Agreement or the Documentation or (iv) Licensee’s failure
to implement updates provided to Licensee by Licensor as required herein.

d. Licensee will provide Licensor with reasonable access to Licensee’s
authorized technical support staff for the sole purpose of facilitating
Licensor’s performance of its Support and Maintenance obligations.

e. Licensee will provide information and materials reasonably requested by
Licensor for use in replicating, diagnosing and correcting an error or other
Software problem reported by

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





3

--------------------------------------------------------------------------------

 



Licensee. If there have been modifications or custom coding made to the Software
by anyone other than Licensor, then at Licensor’s request the Licensee will be
required to demonstrate that the issue, error or defect that is the basis of the
Licensee’s support request so that it can be reproduced without the presence of
any such modifications or custom coding made to the Software. Licensee
acknowledges that all Updates provided by Licensor will be cumulative in nature,
and therefore Licensee shall permit the installation of all Updates provided by
Licensor as soon as Licensor and Licensee mutually deem practical. Licensee
further acknowledges that Licensor’s ability to provide satisfactory Support and
Maintenance is dependent on Licensee (i) accepting the installation of all
Updates that have been reviewed, tested and validated by Licensee as provided
for herein, and (ii) providing Licensor with all information reasonably
necessary to replicate problems.

* * *

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





4

--------------------------------------------------------------------------------

 



EXHIBIT C

PERSONAL DATA PRIVACY AND SECURITY

Personal Data Privacy and Security.

a. The Parties acknowledge that Licensee Personal Data is owned by Licensee.
Licensor shall not disclose Licensee Personal Data to third parties without
having first received express written approval from Licensee. Each Party,
including its staff, shall view and Process Licensee Personal Data only on a
need-to-know basis and only to the extent necessary to perform this Agreement.

b. Each Party shall adopt and implement industry standard written information
security guidelines, which guidelines include without limitation: (a) physical,
administrative and technological controls; (b) security training and oversight;
(c) written plans to assess and manage system failures and change controls; (d)
regular assessments of security risks and measures to prevent and detect
unauthorized access; (e) collection, maintenance, transmittal and disposal of
Client Customer PII; and (f) notice and incident response procedures. Such
guidelines shall be designed to ensure the security and confidentiality of
Licensee Personal Data in order to prevent, among other things: (i) accidental,
unauthorized or unlawful destruction, alteration, modification or loss of
Licensee Personal Data; (ii) accidental, unauthorized or unlawful disclosure of
or access to Licensee Personal Data; and (iii) unlawful forms of Processing. The
security measures adopted and implemented shall be in compliance with applicable
data protection regulations (specifically 12 C.F.R. Sections 40.1-40.18, and 12
C.F.R. Part 30, Appendix B) and shall be adapted to the risks presented by the
Processing and the nature of the Licensee Personal Data to be Processed, having
regard to the state of the art and the cost of implementation. Each Party shall
promptly inform the other of any breach of this security and confidentiality
undertaking, unless prohibited from doing so by law.

c. Each Party shall notify the other Party of any “Security Breach” involving
any Licensee Personal Data collected by such Party pursuant to this Agreement,
where “Security Breach” is defined as any event involving an actual, potential
or threatened compromise of the security, confidentiality or integrity of the
data including, but not limited to, any unauthorized access or use, or any
broader circumstances as defined in any applicable Law. The breached Party shall
conduct an investigation into the cause of the breach and provide the other
Party with a reasonably detailed description of the Security Breach, the type of
data that was the subject of the Security Breach, the identity of each affected
person, and any other information the other Party may reasonably request
concerning such affected persons and the details of the breach, as soon as such
information can be collected or otherwise becomes available. The responsible
Party agrees to take action promptly, at its own expense, to investigate the
Security Breach and to identify, prevent and mitigate the effects of any such
Security Breach, and to carry out any recovery or other action (e.g., mailing
statutory notices) necessary to remedy the Security Breach. The content of any
filings, communications, notices, press releases, or reports related to any
Security Breach (“Notices”) must first be approved by both Parties prior to any
publication or communication thereof to any third party. Licensor shall pay for
or reimburse Licensee for all

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





5

--------------------------------------------------------------------------------

 



costs, losses and expenses relating to any Security Breach, including without
limitation, the cost of Notices unless any such Security Breach is the result of
negligence or fraud of the breaching Party, employee or contractor.

d. Each Party shall implement measures necessary to reasonably ensure compliance
by its staff with the obligations relating to Licensee Personal Data.

e. During the term of this Agreement and for a period of one (1) year
thereafter, each Party reserves the right to conduct at any time during regular
business hours, subject to a prior written notice, an on-site verification of
the other Party’s compliance with obligations relating to Licensee Personal
Data. Each Party shall provide access to all concerned facilities, equipment and
records in order to conduct such verification.

f. If either Party will Process any Licensee Personal Data or other information
of Licensee’s Borrowers (“Customer Information”) collected pursuant to this
Agreement that is subject to Title V of the Gramm-Leach-Bliley Financial
Services Modernization Act of 1999 and regulations promulgated under that Act
(collectively “GLB”) or other federal, state, and local laws, rules,
regulations, and ordinances governing the privacy and security of customer
information (collectively “Customer Information Privacy Laws”), then each Party
agrees to comply with GLB and other Customer Information Privacy Laws, and to
protect and maintain the privacy of such Customer Information accordingly. Such
compliance shall include, but not be limited to, each Party: (i) adopting and
maintaining a written information security program as described in paragraph (a)
above; (ii) not disclosing any Customer Information to any third party except as
expressly provided in this Agreement; (iii) ensuring that its employees and
subcontractors who obtain or have access to Customer Information comply at all
times with the Customer Information Privacy Laws and the applicable provisions
of this Agreement; and (iv) protecting and maintaining the security of all
Customer Information in its custody or under its control. Each Party shall
immediately report to the other Party any unauthorized disclosure or use of or
any unauthorized access to any Customer Information in its custody or under its
control.

g. Each Party will maintain a record retention and destruction policy, and
agrees that it will retain Personal Data collected hereunder only for so long as
is necessary to provide the services contemplated hereby. Upon termination of
this Agreement and subject to any transitional period provided for in the
Agreement, each Party will promptly return to the other Party any such
Confidential Information of the disclosing party that is in tangible form. In
the event of such a request, all other documents, memoranda, notes and other
writings whatsoever prepared by receiving party or its representatives, based on
the Confidential Information (including all copies, extracts and reproductions
thereof) shall be destroyed. Confidential Information provided by the disclosing
party will be limited to one instance on the receiving Party’s network (only one
version) except for instances that may be for disaster recovery purposes. For
disaster recovery purposes, access will be limited to the receiving Party’s
employees on an as needed only basis, with a defined retention/destruction
period. The receiving Party affirms that it will send a disposal notice once its
version has been destroyed.

* * *

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





6

--------------------------------------------------------------------------------

 



EXHIBIT D

ACCOUNT SERVICING

1.     Licensor Obligations. Licensor agrees to provide Account servicing
support in accordance with the Program Guidelines, including, but not limited to
the following.

a.        Establish and maintain an electronic interface between Licensor and
Licensee.

b.        Supply Licensee with the required Account data.

c.        Maintain the required information for each Account:

i.         Borrower name;

ii.         Borrower tax identification number;

iii.        Borrower address;

iv.        Borrower date of birth;

v.         Date of service; and

vi.        Account balance.

d.         Provide each Borrower with initial account opening disclosures
including, truth-in-lending disclosures, application and privacy notice.

e.         Provide each Borrower with a periodic billing statement.

f.         Provide adverse action notices and any other documents or
notifications required by regulation, applicable law or the Program Guidelines.

g.         Reconcile all Accounts on a daily basis (credits and debits).

h.         Post payments, collections or other credits to the Borrowers’
Accounts when received.

i.         Standard reports and exception reports as reasonably requested by RB.

2.     Licensee Obligations. Licensee, either directly or through a Third Party
Service Provider, shall provide all other Account servicing not specified in
paragraph 1 above in accordance with the Program Guidelines.

3.     Service Level Agreements. Licensor shall provide the following services,
measured on a monthly basis, excluding any Approved Maintenance, Emergency
Maintenance or Scheduled Maintenance:

a.         Borrower Web Access Availability – 99.0% daily availability (calendar
month average).

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





7

--------------------------------------------------------------------------------

 



 

b.         Third Party Service Provider (Phone Support) Web Access Availability
– 99.0% daily availability (calendar month average).

c.         Definitions.

i.          “Approved Maintenance” shall mean Scheduled Maintenance and
Emergency Maintenance.

ii.          “Emergency Maintenance” shall mean maintenance relating to the
security of Confidential Information or Licensors systems.

iii.          “Scheduled Maintenance” shall mean routine, scheduled maintenance.
Licensor may have regularly scheduled planned outages of the Services at
reasonable times upon not less than five (5) business days prior written notice
to Licensee. During such planned outages, the affected services shall be exempt
from SLA measurements.

iv.         Excuse from Performance. Licensor shall not be responsible for a
failure to meet any Service Level to the extent that such failure is directly
attributable to, or Licensor’s performance is materially hindered by, any of the
following:

a.         Licensee’s (or a Licensee affiliate’s or a third party supplier’s)
acts, errors, omissions, or breaches of the Agreement; or

b.         Any event that would constitute a Force Majeure Event pursuant to the
Agreement.

d.         Penalties.

i.            Upon the failure to comply with any aspect of the Service Level
Agreement set out in this Exhibit “D”, Licensor shall submit to the Licensee a
corrective action plan addressing such failure to comply. This plan shall be
submitted within five (5) business days of notice from the Licensee of a failure
to comply.

ii.           Upon the failure to comply a second time with the same Service
Level Agreement obligation, upon notice to Licensor, Licensor shall make its
President or Chief Executive Officer available to meet with the Licensee to
address the failure.

iii.          Upon the third failure to comply with the same Service Level
Agreement

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





8

--------------------------------------------------------------------------------

 



obligation within a twelve month period, Licensee may, at its option, either
terminate the specific subject services or terminate this Agreement in its
entirety by giving written notice of termination to Licensor, in which case the
date of termination shall at least one-hundred twenty (120) days from the date
of the notice.

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



9

--------------------------------------------------------------------------------

 



FIRST AMENDMENT TO AMENDED AND RESTATED

LICENSE AND SUPPORT AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED LICENSE AND SUPPORT AGREEMENT (this
"Amendment"), dated June 18, 2018 ("Amendment Effective Date"), is by and among
Elevate Decision Sciences, LLC, a Delaware limited liability company with an
address located at 4150 International Plaza, Suite 300, Fort Worth, Texas 76109
("Licensor") and Republic Bank & Trust Company, a Kentucky banking corporation
with an address located at 601 W. Market Street, Louisville, Kentucky 40202
("Licensee").

Recitals

A.    The Parties entered into that certain Amended and Restated License and
Support Agreement, dated as of July 1, 2015 ("Original Agreement").

B.    The Parties mutually wish to amend the Original Agreement as set forth in
this Amendment.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Parties agree as follows.

Agreement

1.Definitions. Except as otherwise set forth herein, all capitalized terms used
in this Amendment shall have the same meanings as set forth in Original
Agreement. The Agreement shall mean the Original Agreement as amended by this
Amendment.

2.Notices. Notwithstanding the provisions of Section 12.2 of the Original
Agreement, all notices to Licensor shall be addressed as follows:

If to Licensor:

Elevate Decision Sciences, LLC

4150 International Plaza, Suite 300

Fort Worth, Texas 76109

Attention:    Chief Executive Officer

E-Mail:        krees@elevate.com

 

With a copy (for informational purposes only) to:

Coblentz, Patch, Duffy & Bass LLP

One Montgomery Street, Suite 3000

San Francisco, California 94104

Telephone:    (415) 391-4800

Attention:    Paul J. Tauber, Esq.

E-Mail:        pjt@cpdb.com

 

3.Termination. Section 11.2(e) of the Original Agreement is hereby deleted and
replaced with the following:

"(e)    Either Party shall have the right to terminate this Agreement upon the
termination of (i) both that certain Participation Agreement by and between
Licensee and Elastic SPV, Ltd., dated on or about the Effective Date and amended
thereafter, and that certain Participation Agreement by and between Licensee and
Elastic SPV II Trust, dated on or about the Amendment Effective Date and amended
thereafter or (ii) that certain Joint Marketing Agreement by and between
Licensee and Elastic Marketing, LLC fka Elevate@Work, LLC, dated on or about the
Effective Date and amended thereafter, by sending written notice to the other."

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





1

--------------------------------------------------------------------------------

 



4.Description of Software. Section A of Exhibit A of the Original Agreement is
hereby deleted, in its entirety, and replaced with the following:

"A.    Software Description:

The Software is Licensor's automated consumer credit decisioning, processing and
servicing software application.

      Software description:

o                                The Software is an internet-based consumer
credit platform that permits the collection, verification, scoring, evaluation,
funding, and servicing of lines of credit.

o                                The Software will include an accounting and
loan tracking system to accurately and immediately reflect all Applications,
Accounts and related information regarding Accounts to ensure compliance with
all applicable laws, rules and regulations. The Software will retain electronic
copies of the loan documents in a manner sufficient for Licensee to access and
use such loan documents in proceedings to enforce the loan documents including
for the purpose of establishing that the relevant borrower entered into a loan
agreement and the terms of such agreement. Licensee will have access to all
records from its principal office in Kentucky as necessary to enforce the loan
documents or as otherwise necessary.

o                                Once Licensee has specified the application
form, the Software will be responsible for ensuring the applicant completes the
form. Licensee will provide the content and form for all associated disclosures.
The Software will be responsible for providing an E-SIGN disclosure and
obtaining an applicant’s consent to electronic disclosures in the manner
required by E-SIGN, Licensee’s privacy notice, any disclosures required under
the Equal Credit Opportunity Act (including any notice of incompleteness or
notice of Adverse Action), any notice required under the Fair Credit Reporting
Act (such as a risk based pricing notice or adverse action notice), and the
notice required under the Truth in Lending Act.

o                                The Software will decision applicants based
upon the credit policy provided by Licensee and the Program Guidelines. Based
upon the application and the Program Guidelines, the Software will deliver
notices of approval and notices of adverse action or incompleteness to
applicants, as appropriate. Licensee will provide approved notification content
that is in compliance with all applicable laws, rules and regulations.

o                                The Software will deliver in a timely fashion
all information and disclosures required to be delivered to an applicant or
Borrower in connection with the solicitation and origination of a Loan in the
form and manner as designated by the Licensee. The Licensee will provide the
approved content and timing for such notices that is in compliance with all
applicable laws, rules and regulations.

o                                The Software will also include internet-based
financial wellness materials for Borrowers that, once reviewed and approved by
Licensee, shall be made available on a website hosted by or on behalf of
Licensor.

o                                The Software will provide the means to transmit
proceeds to any Borrower in connection with a valid Account in good standing and
the means for Licensee to debit a deposit account of any Borrower who authorizes
electronic debits for the purpose of making payments on an Account, Without
limiting the foregoing, the Software will (i) enable Licensee to obtain
authorization from a Borrower to debit the Borrower’s deposit account in a
manner consistent with 12 C.F.R. Part 1005 and any applicable rules related to
automated clearing

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





2

--------------------------------------------------------------------------------

 



house (ACH) payments, and (ii) generate ACH files containing appropriate debit
and credit entries that are accurate and comply with applicable rules related to
ACH payments.

o



                             The Software will generate Metro II files suitable
for credit bureau reporting.

o



                             The Software is able to determine and keep track of
which Accounts a participation interest has been sold to a third party so that
multiple participation interests cannot be sold to multiple parties.

o



                             Hardware description:

o



                             As of the Effective Date, the Software shall be
hosted on a hardware platform located in a shared data center under contract
with Licensor or an Affiliate of Licensor."

5.Personal Data Privacy and Security. A new Paragraph h is hereby added to
Exhibit C of the Original Agreement which shall provide, in its entirety, as
follows:

"Subject to compliance with applicable law, Licensor shall have the right to
co-mingle Personal Data (including Licensee Personal Data) with other of
Licensor's data and/or share Program-related data with other financial
institutions working with Licensor or any of its Affiliates. In addition,
Licensor shall have a perpetual, royalty-free right and license to use such
Personal Data and Licensee Personal Data for any purpose related to the
monitoring, improvement and security of the Program and any of the other
programs sponsored or supported by Licensor or any of its Affiliates."

6.Entire Agreement. The Original Agreement, as amended by this Amendment,
constitutes the entire understanding and agreement among the parties regarding
the specific subject matter hereof. Except as specifically amended by this
Amendment, the Original Agreement is ratified and confirmed in all respects.

7.Signatures. This Amendment may be executed in multiple counterparts, all of
which together shall constitute one and the same instrument. Signatures received
by facsimile, PDF file or other electronic format shall be deemed to be original
signatures.

[Remainder of page is intentionally left blank]

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





3

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned have executed this Amendment with an
effective date as of the Amendment Effective Date.

LICENSOR:

 

 

 

 

 

Elevate Decision Sciences, LLC

 

 

 

 

 

By:

/s/ Kenneth E. Rees

 

Name:

Kenneth E. Rees

 

Title:

CEO

 

 

 

 

 

LICENSEE:

 

 

 

 

 

Republic Bank & Trust Company

 

 

 

 

 

By:

/s/ William R. Nelson

 

Name:

William R. Nelson

 

Title:

President

 

 

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

4

--------------------------------------------------------------------------------